Citation Nr: 0818542	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted service connection at a 30 percent 
disability rating for the veteran's PTSD.  

In March 2008, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In an August 2004 rating decision, the RO granted service 
connection for PTSD effective in August 2001.  An August 2004 
VA examination report reflects that the veteran's responses 
to a Beck Depression Inventory indicated a moderate level of 
depression, but that this result should be viewed with 
caution as the veteran did not complete the entire inventory 
and the examiner prorated his score.  A November 2006 VA 
medical record reflects the notation that the veteran's 
depression screen was negative.  A January 2007 VA 
examination report reflects diagnoses of depression and PTSD.  
The examiner noted that, while depressive symptoms are often 
associated with PTSD, in this case many, and more likely than 
not, the majority of his depressive symptoms are related to 
situational events and personal losses that followed after 
Katrina.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 55, and indicated that, while both 
PTSD and depression likely contribute to the current GAF, 
depression would appear to have the greater effect at 
present. 

At the veteran's March 2008 videoconference hearing, the 
veteran's representative read from treatment records dated in 
January and February 2008 which apparently indicated that his 
PTSD and depression were related.  These records are not part 
of the claims file.   

On remand, the AOJ should obtain any missing VA medical 
records reflecting treatment for the veteran's psychiatric 
disorders.  In addition, the veteran should be afforded 
another psychiatric examination in order to determine the 
nature and severity of the veteran's service-connected PTSD 
and whether his depression is part and parcel of his service-
connected PTSD or if it is a separate disorder.  If it is a 
separate disorder, the examiner should opine whether the 
veteran's depression is related to or caused by his PTSD.  
The examiner should clearly indicate which symptoms are 
related to each disorder, and assign separate GAF scores for 
each.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant has both service-connected and nonservice-connected 
disabilities, the Board must attempt to discern the effects 
of each disability and, where such distinction is not 
possible, attribute such effects to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his PTSD and 
depression since January 2007.  The AOJ 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  In 
particular, VA should obtain the records 
reflecting the treatment referred to in 
the veteran's videoconference hearing 
dated in January and February 2008.  If 
the records are unavailable, please have 
the provider(s) so indicate.

2.  After receipt of the records, the AOJ 
should schedule the veteran for a 
psychiatric examination, by a 
psychiatrist, to determine the nature and 
extent of his service-connected PTSD and 
depression.  The claims file, treatment 
records and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  The examiner should perform 
any tests or studies deemed necessary for 
accurate assessments. 

The examiner is to assess the nature and 
severity of the veteran's service-
connected PTSD in accordance with the 
latest AMIE worksheet for rating 
psychiatric disorders.  

In addition, the examiner should offer an 
opinion as to (1) whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's 
depression is part and parcel of the 
service-connected PTSD or if it is a 
separate and distinct disorder; (2) if it 
is a separate disorder, whether the 
veteran's depression is related to or 
caused by his PTSD, and (3) which 
symptoms are related to each disorder.  
The examiner should assign separate GAF 
scores if the disorders can be separated.  
If the examiner cannot separate the 
veteran's depression from his service-
connected PTSD, the examiner should so 
state. 

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, taking into consideration the 
holding in Mittleider v. West, 11 Vet. 
App. 181 (1998).  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination without good cause may result in the denial of 
his claims.  38 C.F.R. § 3.655 (2007).  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




